Case 3:20-bk-32489         Doc 15    Filed 12/22/20 Entered 12/22/20 15:38:36           Desc Main
                                     Document     Page 1 of 2



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.

IT IS SO ORDERED.




Dated: December 22, 2020




                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                                   DAYTON DIVISION

 In Re:                                            Case No. 20-32489

 Sarah Michelle Battle
                                                   Chapter 7
  aka Sarah Hensley

 Debtor(s).                                        Judge Guy R. Humphrey

 ORDER FOR RELIEF FROM THE AUTOMATIC STAY ON PERSONAL PROPERTY
    DESCRIBED AS 2015 FORD FUSION - VIN 3FA6P0H9XFR290741 (Doc. 11)

          This matter came to be considered on the Motion for Relief from the Automatic Stay (the

‘Motion’) filed by Bridgecrest Credit Company, LLC dba Bridgecrest Acceptance Corp

(‘Movant’) at Docket No. 11.

          Movant has alleged that good cause exists for granting the Motion and that the Debtor,

counsel for the Debtor, the Chapter 7 Trustee and all other necessary parties were served with the

Motion and with notice of the hearing date of the Motion. No party filed a response or otherwise

appeared in opposition to the Motion, or all responses have been withdrawn. For these reasons,

it is appropriate to grant the relief requested.
Case 3:20-bk-32489       Doc 15    Filed 12/22/20 Entered 12/22/20 15:38:36         Desc Main
                                   Document     Page 2 of 2



       IT IS, THEREFORE ORDERED that the Motion is granted. The automatic stay imposed

by §362 of the Bankruptcy Code is terminated with respect to Movant, its successors and assigns

as to the personal property described as 2015 FORD FUSION - VIN 3FA6P0H9XFR290741.

       IT IS FURTHER ORDERED that this Order is effective immediately, and that the 14 day

requirement of Rule 4001(a)(3) is not in effect.

       SO ORDERED.

                                                   Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Movant
Copies to:

Default List
